Citation Nr: 1015862	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-04 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife




ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1971 to July 1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 decision by the Department 
of Veterans Affairs (VA) St. Petersburg, Florida Regional 
Office (RO). 

This case was previously before the Board in April 2009.  At 
that time, the Board remanded the case to allow the Veteran 
to testify a videoconference hearing.  The Veteran and his 
wife appeared and testified at such a hearing before the 
undersigned Veterans Law Judge in March 2010, and a 
transcript from that hearing has been associated with the 
claims file.  This action completes the development ordered 
by the Board, and the case may proceed without prejudice to 
the Veteran.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not currently diagnosed as suffering from 
asbestosis or any asbestos related disability.  

2.  The Veteran is not currently diagnosed as suffering from 
vertigo.

3.  The Veteran did not suffer from vertigo while in service 
or for many years thereafter.


CONCLUSIONS OF LAW

1.  The criteria for service connection for asbestosis have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).  

2.  The criteria for service connection for vertigo have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is 
required where a condition in service is noted but is not, in 
fact, chronic; continuity is also required where a diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must 
find medical evidence that the Veteran currently suffers from 
a disability, medical evidence (or, in certain circumstances, 
lay evidence) of an in service incurrence or aggravation of 
that disability, and medical evidence of a nexus between the 
present disability and the disability claimed in service.  
Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 
C.F.R. § 3.303(a)).  

Service Connection for Asbestosis

The Veteran contends that he was exposed to asbestos while 
serving in the Navy and is currently suffering from 
asbestosis as a result.  As no medical evidence shows that he 
is currently suffering from asbestosis, though, his claim 
shall be denied.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze a veteran's claim for 
service connection for asbestosis or asbestos-related 
disabilities under the appropriate administrative guidelines.  
Ennis v. Brown, 4 Vet. App. 523 (1993), McGinty v. Brown, 4 
Vet. App. 428 (1993).  While there is no specific statutory 
guidance and the Secretary has not promulgated regulations 
with regard to asbestos related claims, the VA Adjudication 
Procedure Manual, M 21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C (Manual) guides the Board on service connection 
claims for disabilities resulting from asbestos exposure.  

The Manual, last updated in December 2005, defines asbestos 
as a fibrous form of silicate mineral of varied chemical 
composition and physical configuration, derived from 
serpentine and amphibole ore bodies.  Manual, Subsection (a).  
Common materials that may contain asbestos are steam pipes 
for heating units and boilers, ceiling tiles, roofing 
shingles, wallboard, fire-proofing materials, and thermal 
insulation.  Id. at Subsection (a).  Some of the major 
occupations involving exposure to asbestos include mining, 
milling, shipyard work, insulation work, demolition of old 
buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at Subsection 
(f).

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at Subsection 
(b).  Inhalation of asbestos fibers can produce fibrosis (the 
most commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis), tumors, pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or not: (1) 
service records demonstrate the veteran was exposed to 
asbestos during service; (2) development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3) a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).

The Veteran contends that he was exposed to asbestos during 
his active service in the United States Navy.  In his March 
2010 videoconference hearing, the Veteran stated that he 
served as a supply clerk aboard the U.S.S. Albany.  He stated 
that insulation in the rooms that he serviced would often 
break off, resulting in his breathing in asbestos fibers.  
The Veteran also submitted a letter from a fellow sailor 
aboard the U.S.S. Albany who stated that he and the Veteran 
were both exposed to asbestos while aboard.

Whether the Veteran was exposed to asbestos is ultimately 
immaterial, however, as there is no evidence that the Veteran 
is currently suffering from asbestosis or any asbestos 
related disease.  

Again, much of the Veteran's testimony in his March 2010 
hearing focused on whether he was exposed to asbestos during 
service.  To the extent that the Veteran discussed current 
diagnoses or treatment for asbestosis, he stated that he 
received treatment from a Dr. Szwed.  Records of the 
Veteran's treatment from Dr. Szwed have been obtained and 
associated with the claims file.  A review of these records 
does not show that the Veteran was diagnosed with asbestos or 
any asbestos related disease.  

The Veteran first sought treatment from Dr. Szwed in early 
March 2005, as the Veteran learned that a friend of his was 
suffering from asbestosis and he became concerned that he may 
be similarly afflicted.  Dr. Szwed ordered a CT scan, and 
reported that the results showed no evidence of interstitial 
lung disease or pleural effusions.  He did not diagnose the 
Veteran as suffering from asbestosis or any of the above 
listed asbestos related conditions.    

Dr. Szwed did diagnose the Veteran as suffering from a case 
of mild asthma, but stated that the Veteran was clinically 
asymptomatic.  Dr. Szwed did not, however, state that the 
Veteran's asthma was a result of any possible in-service 
asbestos exposure, nor did he state that it was causally 
connected in any other way.  Further, there is no evidence of 
the Veteran suffering from asthma during his active service.  

As the medical evidence of record indicates that the Veteran 
is not currently diagnosed as suffering from asbestosis or 
any asbestos related disability, the Board concludes that the 
criteria for service connection for asbestosis have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.  

Service Connection for Vertigo

The Veteran also seeks service connection for vertigo, a 
condition that he believes is related to his active service.  
As the Veteran does not meet any of the criteria for service 
connection, his claim shall be denied.

First, there is no evidence that the Veteran is currently 
suffering from vertigo.  A review of evidence submitted by 
the Veteran reflects that he may have been diagnosed as 
suffering from vertigo at one time.  A July 1992 letter from 
a Dr. Hudgins reflected that the Veteran sought treatment for 
a vague feeling of imbalance that had been occurring for the 
past three or four years.  Dr. Hudgins wrote that he was not 
able to identify any evident neurological disease responsible 
for this dizziness. 

The Veteran referenced this treatment during his March 2010 
hearing, stating that he first suffered from vertigo in 1989 
or 1990.  He further stated, however, that he is not 
currently receiving treatment for vertigo today.  Records in 
the file also do not show any current complaints of or 
treatment for vertigo.  

Secondly, there is no evidence of the Veteran suffering from 
vertigo or dizziness during his active duty service.  A 
review of the Veteran's service treatment records shows no 
complaints of or treatment for this condition.  Perhaps more 
importantly, the Veteran himself again stated that he did not 
suffer from vertigo until 1989 or 1990, some 15 years after 
he left active service.

Finally, no medical professional has related the Veteran's 
prior vertigo to his active service.  Though the Veteran has 
consistently maintained that his vertigo is causally related, 
he is not a medical expert and thus is not competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

It is axiomatic that "in the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Again, there is no 
evidence that the Veteran currently suffers from vertigo, he 
did not suffer from this condition in service, and there is 
no competent evidence linking any previous symptoms to his 
active service.  Accordingly, the Board concludes that none 
of the criteria for service connection for vertigo have been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.  

Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Here, the VCAA duty to notify was initially addressed by way 
of a letter sent to the Veteran in September 2005 - prior to 
the initial RO decision in this matter.  The letter informed 
the Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

Subsequent to the filing of the claim at issue, the Court of 
Appeals for Veterans Claims ruled that VA must inform 
claimants of all five elements of a service connection claim, 
including how VA assigns disability ratings and how an 
effective date is established.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The Veteran received this enhanced 
notice in June 2006, concurrent with the rating decision 
denying him service connection.  Though the Veteran did not 
receive this information prior to the initial adjudication of 
his claim, his claim has been readjudicated twice.  Further, 
his claim is being denied, so there can be no possibility of 
any prejudice to him.

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO has obtained and associated with the claims file 
the Veteran's service treatment records and the private 
records of which he has apprised VA.

A VA compensation and pension examination is not required in 
this case.  The Board may order an examination when the 
record shows that the Veteran has a current disability, 
indicates that this disability may be associated with the 
Veteran's active service, and does not contain sufficient 
evidence for the Board to make a decision on the issue.  
38 U.S.C.A. § 5103A(d)(2).  If the record indicates that 
there may be a nexus between the current disability and any 
service related incident, then the Board may order an RO to 
have a claimant examined.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  Once again, there is no evidence that 
the Veteran currently suffers from asbestosis or vertigo.  
Without such current diagnoses, the Board may consider the 
medical records already in the file without requiring a VA 
examination.

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

Service connection for asbestosis is denied.

Service connection for vertigo is denied.


REMAND

As stated above, the Board may order an examination when the 
record shows that the Veteran has a current disability, 
indicates that this disability may be associated with the 
Veteran's active service, and does not contain sufficient 
evidence for the Board to make a decision on the issue.  
38 U.S.C.A. § 5103A(d)(2).  

In this case, the Veteran seeks service connection for his 
bilateral hearing loss.  An October 2006 record from North 
Florida Otolaryngology Associates reflects that the Veteran 
is currently diagnosed as suffering from mild to profound 
hearing loss in his right ear and moderate to moderately 
severe hearing loss in his left.  This record does not, 
however, provide an etiology for this hearing loss.  

The Veteran himself, in his March 2010 hearing, stated that 
he was exposed to acoustic trauma while serving in the Navy.  
A review of the Veteran's service treatment records shows 
that while his hearing was deemed within normal limits upon 
his discharge, this was based on a whispered voice test.  A 
November 1980 audiogram showed hearing loss that would be 
considered a disability for VA purposes.  See 38 C.F.R. 
§ 3.385 (2009).

As the record demonstrates that the Veteran is currently 
suffering from hearing loss and that the first record of the 
Veteran's hearing loss comes only six years after his active 
service, the clarity of a VA examination is required to 
resolve this claim.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA audiological evaluation to determine 
the nature and etiology of any identified 
hearing loss.  The claims folder and a 
copy of this remand should be made 
available to the examiner for review, and 
a notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests and 
studies should be accomplished. 

Thereafter, the examiner is asked to 
express an opinion as to whether it is at 
least as likely as not (i.e., a 50 percent 
probability or greater) that any current 
bilateral hearing loss had its onset 
during service, and/or is related to 
acoustic trauma in service.  The examiner 
should describe all findings in detail and 
provide a complete rationale for all 
opinions offered.  If the examiner is 
unable to render a determination as to the 
etiology, she/he should so state and 
indicate the reasons.

2.  Then, the RO should readjudicate the 
Veteran's claim for service connection for 
bilateral hearing loss.  If action remains 
adverse to the Veteran, provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


